Citation Nr: 0928463	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran was in the Army National Guard and had active 
military service from July 1989 to October 1989 and December 
2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

The Veteran testified by video conference before the 
undersigned Veterans Law Jude in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2009 hearing, the Veteran testified that when he 
was stationed in Iraq with the 3rd Battalion 178th Infantry, 
his right heel got caught on the edge of an RP6 and he fell 
roughly five to six feet.  At the time of his fall he had on 
full gear, duffel bag, and was carrying a weapon.  He stated 
that after he fell he went on sick call immediately for his 
right knee and back and he then continued to go every two 
weeks.  He also testified that two months after service, he 
sought private medical treatment for his back, and in 2006 he 
sought treatment for his right knee pain. 

After a careful review of the Veteran's service treatment 
records, the Board finds it is not clear if they are 
complete.  While there is a January 2003 examination report 
and a December 2003 laboratory report, it does not appear 
that there are any records detailing the treatment the 
Veteran sought while he was stationed in Iraq.  Since, these 
records are crucial to the claims, the Board finds that 
another attempt to secure any available records should be 
made.  

The Board also finds that the RO should arrange for the 
Veteran to have a VA examination to determine the nature and 
etiology of his back and knee disabilities.  In this regard, 
the Board notes that a September 1992 Report of Medical 
History indicates that the Veteran reported a history of 
right knee pain since July 1986.  Consequently, the examiner 
should indicate if the Veteran had a preexisting right knee 
disability prior to his second period of active duty, and if 
so, to state whether it was aggravated thereby.  

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be presumed to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (emphasis added).  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional private and VA 
treatment records pertaining to the back 
and right knee dated from June 2007 to 
the present.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  Obtain the Veteran's complete service 
treatment records for his second period 
of service from December 2003 to 
March 2005, to include any records 
generated by his unit in Iraq.  If no 
additional records are available, it 
should be so certified.  

3.  Obtain the Veteran's complete 
personnel file.  Specifically, it should 
be ascertained whether the Veteran was 
engaged in a combat role during his 
period of service in Iraq.  

4.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any currently diagnosed back 
and right knee disabilities.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current back disability that 
is at least as likely as not related to an 
incident that occurred during his active 
service.  The examiner should specify any 
specific incident that is involved.  

The examiner should also express an 
opinion as to whether the Veteran has a 
current right knee disability that is at 
least as likely as not related to an 
incident that occurred during his active 
service.  The examiner should specify any 
specific incident that is involved.  The 
examiner should also note if the evidence 
supports the conclusion that a right knee 
disability preexisted the Veteran's second 
period of service and if so whether it was 
permanently aggravated beyond the natural 
progression during his second period of 
active duty.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

